As filed with the Securities and Exchange Commission on November 29, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: September 30, 2011 Item 1. Schedule of Investments. PORTFOLIO 21 SCHEDULE OF INVESTMENTS at September 30, 2011 (Unaudited) Shares Value COMMON STOCKS: 90.5% Automobiles & Components: 2.1% Deere & Co. (United States) $ Denso Corp. (Japan) Johnson Controls, Inc. (United States) Banks: 1.7% Bank of New York Mellon Corp. (United States) Royal Bank of Canada (Canada) Capital Goods: 12.5% ABB Ltd. (Switzerland) Abengoa SA (Spain) Acciona SA (Spain) Ameresco, Inc. (United States) Atlas Copco AB - Class A (Sweden) Eaton Corp. (United States) Hyflux Ltd. (Singapore) Kurita Water Industries Ltd. (Japan) Mitsubishi Electric Corp. (Japan) Schneider Electric SA (France) Siemens AG - Registered Shares (Germany) Skanska AB - Class B (Sweden) SKF AB - Class B (Sweden) Tennant Co. (United States) Commercial Services & Supplies: 0.7 % Waste Management, Inc. (United States) Consumer Durables & Supplies: 3.2% Electrolux AB - Class B (Sweden) Koninklijke Philips Electronics NV - ADR (Netherlands) Nike, Inc. (United States) Sharp Corp. (Japan) Diversified Financial Services: 0.5% IntercontinentalExchange, Inc. (United States) (a) Energy: 1.5% Enel Green Power SpA (Italy) (a) Vestas Wind Systems A/S (Denmark) (a) Food & Staples Retailing: 2.5% Carrefour SA (France) Tesco PLC (United Kingdom) United Natural Foods, Inc. (United States) (a) Food, Beverage & Tobacco: 0.3% Cosan Ltd. - Class A (Brazil)(a) Danone (United States) Health Care Equipment & Services: 4.1% Baxter International, Inc. (United States) Olympus Corp. (Japan) Smith & Nephew PLC (United Kingdom) Hotels, Restaurants & Leisure: 0.9% Accor SA (France) Household & Personal Products: 0.6% Natura Cosmeticos SA (Brazil) Internet Software & Services: 1.0% eBay, Inc.(United States) Life Sciences Tools & Services: 1.0% Life Technologies Corp.(United States) Materials: 10.1% Air Liquide (France) Ecolab, Inc. (United States) Novozymes A/S - Class B (Denmark) Nucor Corp. (United States) Praxair, Inc. (United States) Schnitzer Steel Industries, Inc. (United States) Sims Metal Management Ltd. (Australia) Sonoco Products Co. (United States) Svenska Cellulosa AB - Class B (Sweden) Teijin Ltd. (Japan) Umicore (Belgium) Personal Products: 1.0% L'oreal(France) Pharmaceuticals & Biotechnology: 11.5% Johnson & Johnson (United States) Novartis AG (Switzerland) Novo-Nordisk A/S - Class B (Denmark) Roche Holding AG (Switzerland) Waters Corp. (United States) (a) Real Estate: 2.5% British Land Co. PLC (United Kingdom) Growthpoint Properties Ltd. (South Africa) Potlatch Corp. (United States) Unibail-Rodamco SA (France) Retailing: 1.7% Hennes & Mauritz AB - Class B (Sweden) Staples, Inc. (United States) Semiconductors & SemiconductorEquipment: 2.5% Applied Materials, Inc. (United States) Cree, Inc. (a) Intel Corp. (United States) Samsung Electronics Co. Ltd. (Korea) SolarWorld AG (Germany) Software & Services: 4.9% Adobe Systems, Inc. (United States) (a) Autodesk, Inc. (United States) (a) Google, Inc. (United States) (a) Technology Hardware & Equipment: 6.1% Canon, Inc. (Japan) Cisco Systems, Inc. (United States) (a) International Business Machines Corp. (United States) Itron, Inc. (United States) (a) NetApp, Inc. (United States) (a) Telecommuincation Services: 3.4% China Mobile Ltd. (Hong Kong) Telefonica SA (Spain) Transportation: 4.0% Canadian Pacific Railway Ltd. (Canada) East Japan Railway Co. (Japan) Expeditors International of Washington, Inc.(United States) FedEx Corp. (United States) MTR Corp. (Hong Kong) TNT Express NV (Netherlands) Utilities: 8.2% Companhia de Saneamento Basico do Estado de Sao Paulo - ADR (Brazil) Iberdrola SA (Spain) National Grid PLC (United Kingdom) Ormat Technologies, Inc. (United States) Portland General Electric Co. (United States) Red Electrica Corporacion SA (Spain) Scottish & Southern Energy PLC (United Kingdom) Severn Trent PLC (United Kingdom) Verbund AG (Austria) TOTAL COMMON STOCKS (Cost $311,666,930) PREFERRED STOCKS: 1.9% Banks: 1.0% Banco Bradesco SA(Brazil) Itau Unibanco Holding SA(Brazil) Household & Personal Products: 0.9% Henkel KGaA(Germany) TOTAL PREFERRED STOCKS (Cost$6,587,430) SHORT-TERM INVESTMENTS: 7.7% Money Market Funds: 7.7% Fidelity Money Market Portfolio - Select Class, 0.067% ^ Invesco Liquid Assets Portfolio - Institutional Class, 0.054% ^ TOTAL SHORT-TERM INVESTMENTS (Cost$27,892,268) TOTAL INVESTMENTS IN SECURITIES: 100.1% (Cost$346,146,628) Liabilities in Excess of Other Assets: (0.1)% ) TOTAL NET ASSETS: 100.0% $ (a) Non-income producing security. ADR American Depository Receipt ^ 7-day yield as of September 30, 2011. The cost basis of investments for federal income tax purposes at September 30, 2011 was as follow+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding atPortfolio 21's (the "Fund") previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. PORTFOLIO HOLDINGS BY COUNTRY at September 30, 2011 (Unaudited) Country Percent of Net Assets Australia 0.3% Austria 0.5% Belgium 0.5% Brazil 2.2% Canada 1.3% Denmark 5.7% France 5.7% Germany 2.0% Hong Kong 1.6% Italy 0.6% Japan 7.6% Korea 1.6% Netherlands 1.1% Singapore 0.5% South Africa 0.4% Spain 5.2% Sweden 5.1% Switzerland 7.1% United Kingdom 5.5% United States 45.6% Liabilities in Excess of Other Assets -0.1% Total 100.0% Portfolio 21 Summary of Fair Value Exposure at September 30, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 -Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2011: Description Level 1 Level 2 Level 3 Total Common Stocks^ Consumer Discretionary $ $ $
